In connection with his motion for rehearing appellant presents an application for certiorari, to which is attached a certified copy of the docket entries in this case, as well as *Page 514 
a copy of the order of the court below denying appellant a new trial. We are asked to issue a writ of certiorari commanding the clerk of the trial court to forward to this court "A perfect transcript of the record in this case in accordance with the law, and a corrected judgment of the trial court's action in overruling appellant's motion for new trial." This court is given no authority to accept mere docket entries in lieu of orders and judgments which are required by law to be shown in the minutes of the lower court. The power to correct judgments and orders, is for the trial court upon proper application and the hearing of supporting facts, and not for this court. We can not grant the motion for certiorari upon the showing made, and the motion for rehearing will be overruled.
Overruled.
         OPINION ON APPLICATION FOR LEAVE TO FILE SECOND MOTION FOR REHEARING.